Citation Nr: 0420810	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to February 27, 1992 
for the award of service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1945 to July 
1947.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO).


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by an unappealed rating decision dated in September 1978.

2.  Subsequent to the final rating decision in September 
1978, there is no evidence of record of a claim prior to 
February 27, 1992, for entitlement to service connection for 
right ear hearing loss.

3.  Hearing loss of the right ear was not medically shown to 
be related to military service until July 3, 1992.


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
1992, for the award for service connection for hearing loss, 
right ear, have not been met. 38 U.S.C.A. §§ 5110, 5107(b) 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003). This change 
in the law is potentially applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.

First, under the VCAA, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in March 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case dated in December 2003 what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  The veteran was 
afforded VA audiological examinations in July 1992, September 
1992, January 1993, February 1996, March 1997, June 2000, and 
March 2002.  Thus, VA's duty to assist has been fulfilled.

The appellant's initial claim for service-connected 
compensation was submitted in December 1958, and the sole 
claim was for service connection for malaria.  In August 
1978, the appellant submitted a claim for service connection 
for hearing loss of his right ear.  A letter from the RO, 
dated in September 1978, notified the appellant that his 
claim for service connection for hearing loss in his right 
ear was denied on the basis that while his service medical 
records reflected treatment for pain in the right ear, there 
were no entries for hearing loss.  He was advised that he 
could apply for his claim to be reopened if he provided 
medical evidence that related any hearing loss with his 
military service.

In his October 1978 response to the September 1978 rating 
decision, the appellant stated, "I am in the process of 
getting proof of my hearing disability.  However, the reason 
for this letter is [that] I would like to know what has 
happened to my request for educational aid for my 
daughter...?"  There is no record of the appellant having 
submitted any additional information or correspondence with 
regard to right ear hearing loss within one year of the 
September 1978 decision, or that he disagreed with the 
September 1978 rating decision, which became final.  See 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978).

Generally, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a).  With regard 
to a claim of entitlement to service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The appellant's May 1998 substantive appeal asserts that the 
appellant's initial claim for hearing loss, right ear, was in 
August 1978, but concedes that more than one year elapsed 
before he applied to reopen the claim because he had no 
additional evidence.  See 38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1978).  However, the 
appellant now also contends that, since his claim has been on 
record with VA since 1978 and his condition existed at that 
time, an effective date of August 1978 is warranted.  He 
further asserts that since VA finally agreed that his hearing 
loss is service-connected, his effective date should actually 
be from his discharge from military service in 1947.  

The law provides that entitlement alone, that is, meeting the 
service-connection requirements, does not warrant payment of 
the benefit.  Rather, the law is clear that a claim must be 
filed before VA benefits can be paid.  38 C.F.R. § 3.151 
(2003).  The effective date for purposes of payment of 
benefits is the later of the two dates:  the date entitlement 
arose, or the date the claim was received.  In the instant 
case, hearing loss of the right ear was not medically shown 
to be related to military service until July 3, 1992.  Hence, 
July 3, 1992 is the earliest effective date permitted by law, 
as this is the date entitlement arose.  It is unclear why the 
RO assigned, as an effective date, February 27, 1992, the 
date a claim for an increased rating for the appellant's 
service-connected gunshot wound was received by the RO as the 
date of the appellant's claim for entitlement to service 
connection for hearing loss, but the Board need not answer 
that question.

The appellant contended at his March 1999 local RO hearing 
that he intended his October 1978 letter to be a notice of 
disagreement.  However, the very language of the letter 
itself negates such a conclusion.  The appellant specifically 
eliminated the September 1978 decision as the topic of his 
letter, and the Board so finds.

Therefore, the preponderance of the evidence is against the 
award of an effective date prior to February 27, 1992, for 
service connection for hearing loss, right ear, and therefore 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to February 27, 1992 for service 
connection for hearing loss, right ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



